United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-986
Issued: September 17, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 19, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated January 24, 2008, affirming the denial of her
claim for compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish an injury
causally related to her modified job duties; and (2) whether the Office hearing representative
properly denied the subpoena request.
FACTUAL HISTORY
On March 15, 2007 appellant, then a 39-year-old letter carrier, filed an occupational
disease claim (Form CA-2) and a traumatic injury claim (Form CA-1). On the Form CA-2 she
indicated she had returned to a light-duty job as a lobby director in October 2007, following hand
surgery. Appellant stated that the job required standing and walking eight hours per day. She

noted aggravation to her leg and knee, as well as pain in the right side of her neck and numbness
from her neck to her leg. The date appellant first realized her conditions were caused or
aggravated by employment was reported as March 10, 2007. On the Form CA-1, she reported
the date of injury as March 10, 2007. Appellant reported “continuous standing [and] walking on
a worn right knee,” and pressure on her neck and back. She described the nature of the injury as
neck and nerve pain, with numbness on the right side of her body.
The Office developed the claim as an occupational disease. Appellant stopped working
on March 10, 2007. In a March 19, 2007 letter, the employing establishment stated that
appellant had returned to work on October 16, 2007 after a long absence due to carpal tunnel
surgery. Appellant was provided a limited-duty job as a lobby host, which involved assisting
customers with matters such as completing forms. According to the employing establishment,
the duties were not on a continuous basis and a lobby host would stand or walk for 10 to 15
minutes at a time when needed.
In a report dated April 16, 2007, Dr. Robert Rovner, an orthopedic surgeon, indicated that
appellant was seen for cervical pain. He stated, “Apparently [appellant] had a knee injury. Her
knee gave way. She came to rely on the use of a cane. Because of this she then leaned to the
right, using a cane in the right arm, and eventually developed pain in the right trapezius and a
popping sensation in the back; finally numbness in the right arm.” Dr. Rovner diagnosed C5-7
spondylosis.
Appellant also submitted a May 17, 2007 report from Dr. John Frazier, an orthopedic
surgeon, who reported that appellant “states that she injured her knee while working on
March 10, 2007. At that time, the patient was working in the lobby and was walking, and states
her knee gave out. She fell on her right side and subsequently has progressed with continued
discomfort and some swelling in the right knee.” Dr. Frazier diagnosed right knee internal
derangement with a medical meniscus tear and interstitial tear of the lateral meniscus.
By decision dated June 15, 2007, the Office denied the claim for compensation. It found
the medical evidence of record insufficient to establish the claim.
Appellant requested an oral hearing before an Office hearing representative on
June 19, 2007. In a letter dated October 27, 2007, she requested a subpoena for the attendance
and testimony of her supervisors and the production of financial records. A hearing before an
Office hearing representative was held on December 11, 2007. Appellant testified that the lobby
host job involved standing and walking back and forth at a busy station, approximately six to six
and one half hours a day. She stated her leg kept buckling and she used a cane while at work,
“and on my neck and my back, it just froze up on me and that’s when I filed a claim.”
In a July 23, 2007 report, Dr. Michael Hebrard, a physiatrist, provided a history that
appellant’s knee had given way, she started to use a cane and began to develop neck symptoms.
He provided results on examination and diagnosed right knee internal derangement and cervical
strain. Dr. Hebrard opined that appellant had “industrially-related issues regarding her right knee
and cervical spine.” With respect to the knee, he opined that appellant had “suffered a
cumulative trauma secondary to her years of mail carrying [which] subsequently worsened. The
mark of degeneration is a wear and tear condition consistent with prolonged periods of standing

2

and walking, such as she has done during her many years of service as an [employing
establishment] mail carrier.” Dr. Hebrard reported that appellant’s knee condition became
significantly worse on March 10, 2007. As to the cervical spine, he opined that this was “a
compensable consequence of her use of a self-procured cane due to knee pain that altered her
gait, causing strain to the neck and back areas.”
By decision dated January 24, 2008, the Office hearing representative affirmed the
June 15, 2007 decision. The hearing representative found the medical evidence was not
sufficient to establish an injury causally related to the identified employment factors. As to the
request for a subpoena, the hearing representative denied the request on the grounds that it was
untimely since it was made more than 60 days after the request for a hearing.
LEGAL PRECEDENT -- ISSUE 1
A claimant seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his claim by the weight of the reliable, probative
and substantial evidence, including that an injury was sustained in the performance of duty as
alleged and that any specific condition or disability claimed is causally related to the
employment injury.2
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.3
Causal relationship is a medical question that can generally be resolved only by
rationalized medical opinion evidence.4 A physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors must be based on a complete factual and medical background of the claimant.5
Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a
reasonable degree of medical certainty, and must be supported by medical rationale, explaining
the nature of the relationship between the diagnosed condition and appellant’s specific
employment factors.6

1

5 U.S.C. §§ 8101-8193.

2

20 C.F.R. § 10.115(e), (f) (2005); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

3

Ruby I. Fish, 46 ECAB 276, 279 (1994).

4

See Robert G. Morris, 48 ECAB 238 (1996).

5

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

6

Id.

3

ANALYSIS -- ISSUE 1
Appellant filed both an occupational disease and a traumatic injury claim on
March 15, 2007. A traumatic injury claim is a claim for an injury caused by a specific incident
or incidents occurring within one workday or shift.7 An occupational disease or illness is a
condition produced by the work environment over a period longer than a single workday or
shift.8 She contended that standing and walking in her modified lobby host job from
October 2007 to March 2008 contributed to an injury. The Office properly adjudicated the claim
as an occupational disease or illness.
Appellant indicated that the lobby host job required a significant amount of standing and
walking. She initially stated that it was eight hours per day, but at the hearing she indicated it
was approximately six hours per day. While the employing establishment noted the standing and
walking would not be continuous, it is reasonable to conclude that the described job assisting
customers required a significant amount of standing and walking. Appellant also stated that she
used a cane at work, and no contrary evidence was provided. She did not, however, provide a
clear factual statement as to how often she used a cane or exactly how it was used.
With respect to the medical evidence, it is appellant’s burden of proof to submit a
rationalized medical opinion on causal relationship between a diagnosed condition and the
identified employment factors. Appellant alleged injury to her neck or her right knee. As to the
knee, Dr. Frazier reported a torn meniscus which he appeared to relate to a March 10, 2007
incident when appellant’s knee gave way and she fell. Of note is the fact that in her traumatic
injury claim form appellant did not allege a fall while at work on that date. As noted, the instant
claim is for an injury resulting from standing and walking in the modified job. It is not readily
apparent that Dr. Frazier had an accurate history of the claim.
Dr. Hebrard’s opinion as to the knee referred to cumulative trauma from years of mail
carrying. If that is appellant’s claim then again she must submit factual evidence regarding her
job activities as a mail carrier so that the Office may properly develop such a claim. The Board
finds that there is no probative medical evidence on causal relationship between her diagnosed
right knee condition and the identified employment factors of standing or walking in her
modified position.
With respect to a cervical or other injury, the record does not contain a rationalized
medical opinion on causal relationship. Dr. Rovner stated that appellant used a cane, “leaned to
the right” and subsequently developed pain in the right trapezius, a popping sensation in the back
and numbness in the right arm. He did not provide a complete history discussing the nature and
extent of appellant’s standing and walking in the lobby host job or her use of a cane. The
diagnosis was C5-7 spondylosis but he did not provide a rationalized medical opinion explaining
how the diagnosed condition was causally related to the lobby host job duties.

7

20 C.F.R. § 10.5(ee).

8

20 C.F.R. § 10.5(q).

4

The Board finds appellant did not meet her burden of proof to establish an injury causally
related to factors of her federal employment. To the extent she alleges that walking and standing
with a cane while working as a lobby host caused a neck injury, she did not submit sufficient
factual and medical evidence to establish the claim. As to the right knee, there is no probative
evidence on causal relationship between a diagnosed condition and the identified employment
factors.
LEGAL PRECEDENT -- ISSUE 2
The Office’s regulations provide that a claimant may request a subpoena, but the decision
to grant or deny such a request is within the discretion of the hearing representative.9 A claimant
must submit the request in writing and send it to the hearing representative no later than 60 days
after the date of the original hearing request.10
ANALYSIS -- ISSUE 2
Appellant requested a hearing before an Office hearing representative on June 19, 2007.
The written request for a subpoena was dated October 27, 2007. As noted above, a subpoena
request must be made within 60 days of the original hearing request. The subpoena request was
not made within 60 days and therefore was not timely under the Office’s regulations. The
decision regarding the subpoena request is within the discretion of the hearing representative,
and the hearing representative explained the basis for the denial in this case. There is no
evidence the hearing representative abused his discretion in denying the October 27, 2007
subpoena request.
CONCLUSION
Appellant did not meet her burden of proof to establish an injury causally related to the
identified employment factors. The hearing representative properly denied the request for a
subpoena in accord with the Office’s regulations.

9

20 C.F.R. § 10.619 (2007).

10

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated January 24, 2008 and June 15, 2007 are affirmed.
Issued: September 17, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

